Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 1 of 8 PageID #:3470




                             Exhibit 2
  Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 2 of 8 PageID #:3471




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 20-cv-03542
                        Plaintiff,
                                                    Judge Robert W. Gettleman
       v.                                           Magistrate Judge Young B. Kim

ALL-INBIKE, et al.,

                         Defendants.


   PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANTS

       Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Oakley” or “Plaintiff”), by and through its counsel, hereby requests each of the Defendants

identified herein to answer the following Requests for Admissions, separately and fully in writing

under oath three (3) business days of receipt hereof pursuant to paragraph 6 of the Preliminary

Injunction Order. [43] at ¶ 6.

       .
   Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 3 of 8 PageID #:3472




                                 REQUESTS FOR ADMISSION

       Request for Admission 1.        Admit that You own the Defendants’ Online Marketplaces.

       Request for Admission 2.        Admit        that   You   operate   the   Defendants’   Online

Marketplaces.

       Request for Admission 3.        Admit that You offered for sale and sold products infringing

at least one of the Plaintiff’s patented designs.

       Request for Admission 4.        Admit that You are not authorized to sell goods under the

Oakley Design.

       Request for Admission 5.        Admit that Your supplier is not authorized to sell goods

under the Oakley Design.

       Request for Admission 6.        Admit that You did not obtain an opinion from United States

counsel about the legality of offering for sale each of the Infringing Products.

       Request for Admission 7.        Admit that Your profits from the sale of the Infringing

Products totals more than $100,000.




                                                     2
  Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 4 of 8 PageID #:3473




                           DEFINITIONS AND INSTRUCTIONS

       1.      In addition to the definitions and instructions set forth in Fed. R. Civ. P. 36, the

following definitions and instructions apply to the Requests for Admissions set forth above and

should be considered as part of each such request:

       2.      As used herein, “Defendant” shall include the following e-commerce stores

identified by the Seller Aliases and Online Marketplaces.


 No.                      Online Marketplaces                                Seller Aliases
  2     aliexpress.com/store/133112                                   Comaxsun Pro Store
  3     aliexpress.com/store/1762739                                  joto
  4     aliexpress.com/store/1797271                                  TSO Cycling Store
  6     aliexpress.com/store/1933048                                  Z&X Outdoors
  7     aliexpress.com/store/1973118                                  RUISIMO Official Store
  8     aliexpress.com/store/3018204                                  BESTGIA Store
  9     aliexpress.com/store/3612004                                  Outdoor WH
 10     aliexpress.com/store/4050087                                  HonTuo Yundong
 11     aliexpress.com/store/4248014                                  Gusenke Trading Store
 12     aliexpress.com/store/4677043                                  moxilyn cycling store
 14     aliexpress.com/store/4987311                                  ESHIHAN Store
 15     aliexpress.com/store/5108020                                  Mazatlan men glasses
                                                                      My Protector Outdoor
  16    aliexpress.com/store/5633311                                  Store
  18    amazon.com/sp?seller=A1RA7T522XTPI1                           LeCat
  20    ebay.com/usr/astorion                                         astorion
  21    ebay.com/usr/bikein-sport                                     bikein-sport
  23    ebay.com/usr/crazybottle2-4                                   crazybottle2-4
  24    ebay.com/usr/cyclehk                                          cyclehk
  25    ebay.com/usr/goodjob2016                                      goodjob2016
  27    ebay.com/usr/meng_2018                                        meng_2018
  29    ebay.com/usr/mldzstore                                        mldzstore
  30    ebay.com/usr/mmhuanghuiling1981                               mmhuanghuiling1981
  31    ebay.com/usr/omeibuyeu2019                                    omeibuyeu2019
  32    ebay.com/usr/wireless.expert                                  wireless.expert
  33    wish.com/merchant/53d212534497c5724bb02e9e                    Pandoras Gearbox
  34    wish.com/merchant/56322a08583ea10fe4aeeae2                    Creative culture co LTD
  35    wish.com/merchant/572f0cb4fbbec05936904483                    rosemary.wedding
  36    wish.com/merchant/5874f663838c484d5fbf3349                    Happy day man
  37    wish.com/merchant/58d08f09cc7101505ef4f233                    Xu Xiugen shop
  38    wish.com/merchant/58e734388ee9e81057915a63                    lisating1

                                                3
   Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 5 of 8 PageID #:3474




  39     wish.com/merchant/591c4c8950216c6281ad6e97                      PINGUAN TRADING
                                                                         Ningbo Tuo Yu Trading
  40     wish.com/merchant/59535e512eac110e97ed8011                      Co., Ltd.
  41     wish.com/merchant/5a47606a0c47f3670666bca9                      ChuhengElectronics
  43     wish.com/merchant/5ae543991c256d2b06d490ff                      Eqwea
  44     wish.com/merchant/5aed24791c25001bd4fbee69                      SireckSport
  45     wish.com/merchant/5b4446cc86152a5a179076b8                      Green Night Story
  46     wish.com/merchant/5d3afbe770327a55f1b53a64                      ranxiaobai
  47     wish.com/merchant/5d40500172b0c9295c765ba5                      yaxifei
  48     wish.com/merchant/5d467cc372b0c91446ffbb4b                      HJY Discount store
  49     wish.com/merchant/5d4d5f268388976b46e6b6af                      Yaya Boutique Jewelry


        3.      These requests are addressed to each Defendant listed in Paragraph 2 and (a) its

present or former directors, officers, employees, agents, representatives, accountants,

investigators, consultants, attorneys, and predecessors or successors in interest and any parent,

subsidiary, or affiliated entities; (b) any other person acting on Defendants’ behalf or on whose

behalf Defendants acted; and (c) any other person otherwise controlled by Defendants, or which

controls Defendants, or which is under common control with Defendants.

        4.      As used herein, “Plaintiff” shall mean, unless otherwise indicated, Oakley, Inc., any

of Plaintiff’s officers, directors, employees, agents and representatives, and all persons acting on

Plaintiff’s behalf.

        5.      As used herein, “Defendant” or “Defendants” or “You” or “Your” or “Yourself”

shall be deemed to include the named owner(s) and/or operator(s) of Defendants’ Online

Marketplaces and Defendants’ Financial Accounts, and (a) its present or former directors, officers,

employees, agents, representatives, accountants, investigators, consultants, contractors, attorneys,

and predecessors or successors in interest and any parent, subsidiary, or affiliated entities; (b) any

other person acting on Defendants’ behalf or on whose behalf Defendants acted; and (c) any other

person otherwise controlled by Defendants, or which controls Defendants, or which is under

common control with Defendants.

                                                  4
  Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 6 of 8 PageID #:3475




       6.         As used herein, “Defendants’ Online Marketplaces” shall be deemed to include the

online marketplaces listed in Paragraph 2.

       7.         “Lawsuit” or “Litigation” shall mean the lawsuit captioned Oakley, Inc. v. All-

Inbike, et al., Case No. 20-cv-03542, filed on June 17, 2020, in the U.S. District Court for the

Northern District of Illinois.

       8.         “Complaint” shall mean the Complaint and Amended Complaint filed by Plaintiff

in the Lawsuit.

       9.         As used herein, the “Oakley Design” shall refer to Plaintiff’s registered patented

design, as shown in the Lawsuit Complaint.

       10.        As used herein, “Plaintiff’s Products” shall mean any product offered for sale or

sold using, relating to, featuring or bearing the Oakley Design and/or designs identical with, or

substantially similar to, the Oakley Design as defined in Paragraph 9.

       11.        As used herein, “Infringing Products” shall mean products offered for sale or sold

using, relating to, featuring or bearing a third-party patented design on the product regardless of

when it became known or was alleged You were using a third-party patented design.

       12.        The singular form of a word should be interpreted in the plural, as well. Any

pronoun shall be construed to refer to the masculine, feminine, or neuter gender as in each case is

most appropriate. The words “and” and “or” shall be construed conjunctively or disjunctively,

whichever makes the request most inclusive.




                                                  5
  Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 7 of 8 PageID #:3476




Dated this 27th day of August 2020.   Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Thomas J. Juettner
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      tjjuettner@gbc.law

                                      Counsel for Plaintiff Oakley, Inc.




                                         6
  Case: 1:20-cv-03542 Document #: 52-3 Filed: 09/02/20 Page 8 of 8 PageID #:3477




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August 2020, a copy of the foregoing was served

via electronic mail on the e-mail addresses identified in Exhibit 2 to the Declaration of Jason

Groppe and any e-mail addresses provided for Defendants by third parties.



                                            /s/ Justin R. Gaudio
                                            Amy Ziegler
                                            Justin R. Gaudio
                                            Jake M. Christensen
                                            Thomas J. Juettner
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            jchristensen@gbc.law
                                            tjjuettner@gbc.law

                                            Counsel for Plaintiff Oakley, Inc.




                                               7
